—In an action, inter alia, to recover damages for discrimination on the basis of sexual orientation in violation of Administrative Code of the City of New York § 8-101 et seq., the plaintiff appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Kings County (Steinhardt, J.), dated February 21, 2001, which, among other things, granted those branches of the defendants’ cross motion for a protective order which were to limit interrogatories 15 and 16 in his first set of interrogatories and document requests 4 and 5 in his first request for production of documents.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in limiting the plaintiffs discovery requests (see, CPLR 3103 [a]).
We note that our affirmance of the court’s order regarding the plaintiffs interrogatories and document requests is not to be taken as an approval or disapproval of any particular future deposition question. Rulings on the propriety of deposition questions should only be made once a specific question has been asked and its answer refused (see, Tardibuono v County *683of Nassau, 181 AD2d 879). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.